DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 13, and 18 objected to because of the following informalities:  
Claim 12, line 2 should recite “receive data to the remote device.”
Claim 12 appears to recite similar subject matter as lines 21-22 of claim 10 from which claim 12 depends.
Claim 13, line 1 and claim 20, line 1 should recite “the remote device is a smartphone”
Claim 18, line 3 should recite “network antenna to the remote device.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "smart device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that applicant may have intended to recite “remote device”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites similar subject matter as lines 19-21 of claim 16 from which claim 18 depends.  Specifically, both claims 16 and 18 recite the slow cooker comprising one or more sensors to capture data within the outer housing and wirelessly transmitting the data to a remote device..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sargent (U.S. 10,856,687 B1).  Examiner notes that claims 1 and 10 include eero (eero, 10 Surprising reasons your home WiFi lags or drops), Harrington (Harrington, Journal of Research of the National Bureau of Standards, Effect of Antenna Size on Gain, Bandwidth, and Efficiency), and DeMuro (DeMuro, USB Wi-Fi Adapter 101 - External Versus Internal Antenna) as evidence of well-known characteristics and not as combination for obviousness.
In regards to claim 1, Sargent describes a slow cooker (Sargent, Abstract), comprising: an outer housing having a base and a side wall extending therefrom (Sargent, base 200 comprising front wall 210, left side wall 214, rear wall 212, right side wall 216, and bottom 205 of Fig. 5; col. 2, lines 62-67), the side wall having an exterior surface and an opposing interior surface (Sargent, Fig. 5), at least portions of the interior surface of the side wall and base defining a cavity within the outer housing (Sargent, Fig. 5), the outer housing having a housing rim defining an opening to the cavity (Sargent, Fig. 5); a heating element disposed within the outer housing proximate to the cavity to heat the cavity (Sargent, col. 2, line 62-63 – base 200 is an enclosure for the heater 400); a container having a generally hollow interior and a container rim defining an opening for accessing the interior thereof (Sargent, crock 250 of Fig. 5; col. 1, lines 31-33; col. 2, lines 62-63), the interior being capable of retaining contents therein (Sargent, col. 1, lines 30-31, the container being sized and shaped to removably fit within the cavity of the outer housing (Sargent, Fig. 5; col. 1, lines 31-33; col. 2, lines 62-67); a lid sized and shaped to at least partially cover the opening of the container when placed on the container (Sargent, Fig. 1; col. 4, lines 36-38); a network housing unit mounted to the exterior surface of the side wall of the outer housing (Sargent, Fig. 1; col. 3, lines 34-37– controller 300 is located on the exterior surface of the front wall 310 and comprises a wireless transceiver 340); and wherein the network antenna is in communication with a processor and memory storing non-transitory computer-readable instructions that, when executed by the processor, cause the processor to perform operations (Sargent, col. 3, lines 34-41; claim 1) comprising: capturing data with one or more sensors within the outer housing (Sargent, col. 3, lines 10-22; claim 1) ; and wirelessly transmitting, via a network, notification messages based on the captured data to a remote device (Sargent, col. 4, lines 3-12).
Sargent does not describe the network antenna residing above a maximum liquid fill line within the container.  However, it noted that ceramics, metals, liquids, and other electronics affect the nearby wireless signals and that the quality of wireless signals can be improved by moving antennas propagating and receiving said wireless signals away from ceramics, metals, liquids, and other electronics (see eero, page 4, Your beautiful things including fish tanks; see also specification, par. 48).  It is further noted that the quality of a wireless signal can be improved by increasing the size of the antenna (see Harrington, Introduction - as a practical matter, the maximum directive gain of an antenna depends upon its physical size compared to wavelength; see also DeMuro, pages 1-2).  Accordingly, it would have been obvious and routine optimization to one of ordinary skill in the art at the time of filing of the claimed invention to place an antenna above the contents of the crock so the wireless signal is received at and propagates from a position away from liquid in a container and to place the antenna on an external surface in a separate housing to allow for a larger antenna.  The motivation to do so is to improve signal quality.
In regards to claim 2, Sargent does not describe the slow cooker defined in Claim 1, wherein the network is a Wi-Fi network.  However, Wi-fi is a well-known wireless communication standard that is present on many devices including smart devices (i.e., smart device 900 of Sargent; see col. 5, line 65-col. 6, line 5).  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Sargent to implement the wireless transceiver as a Wi-Fi transceiver.  The motivation to do so is to allow for broad device interoperability and to make designing easier.
In regards to claim 3, slow cooker defined in Claim 1, wherein the container is a ceramic pot (Sargent, col. 4, line 13).
In regards to claim 6, Sargent describes the slow cooker defined in Claim 1, further comprising a temperature probe accessory (Sargent, col. 3, lines 10-22).	
In regards to claim 8, slow cooker defined in Claim 1, wherein the remote device is a smartphone, tablet, smartwatch, or other monitoring/control device (Sargent; col. 5, line 65-col. 6, line 5).
In regards to claim 9, slow cooker defined in Claim 8, wherein at least one operational setting of the slow cooker is controlled via a mobile application, dashboard or service operating on the remote device (Sargent, col. 4, lines 45-55).
In regards to claim 10, Sargent describes a slow cooker (Sargent, Abstract), comprising: an outer housing having a base and a side wall extending therefrom (Sargent, base 200 comprising front wall 210, left side wall 214, rear wall 212, right side wall 216, and bottom 205 of Fig. 5; col. 2, lines 62-67), the side wall having an exterior surface and an opposing interior surface (Sargent, Fig. 5), at least portions of the interior surface of the side wall and base defining a cavity within the outer housing (Sargent, Fig. 5), the outer housing having a housing rim defining an opening to the cavity (Sargent, Fig. 5); a heating element disposed within the outer housing proximate to the cavity to heat the cavity (Sargent, col. 2, line 62-63 – base 200 is an enclosure for the heater 400); a container having a generally hollow interior and a container rim defining an opening for accessing the interior thereof (Sargent, crock 250 of Fig. 5; col. 1, lines 31-33; col. 2, lines 62-63), the interior being capable of retaining contents therein (Sargent, col. 1, lines 30-31, the container being sized and shaped to removably fit within the cavity of the outer housing (Sargent, Fig. 5; col. 1, lines 31-33; col. 2, lines 62-67); a lid sized and shaped to at least partially cover the opening of the container when placed on the container (Sargent, Fig. 1; col. 4, lines 36-38); a network housing unit mounted to the exterior surface of the side wall of the outer housing (Sargent, Fig. 1; col. 3, lines 34-37– controller 300 is located on the exterior surface of the front wall 310 and comprises a wireless transceiver 340); and wherein the network antenna is in communication with a processor and memory storing non-transitory computer-readable instructions that, when executed by the processor, cause the processor to perform operations (Sargent, col. 3, lines 34-41; claim 1) comprising: capturing data with one or more sensors within the outer housing (Sargent, col. 3, lines 10-22; claim 1) ; and wirelessly transmitting, via a network, notification messages based on the captured data to a remote device (Sargent, col. 4, lines 3-12).
Sargent does not describe the network antenna residing above the housing rim of the outer housing.  However, it noted that ceramics, metals, liquids, and other electronics affect the nearby wireless signals and that the quality of wireless signals can be improved by moving antennas propagating and receiving said wireless signals away from ceramics, metals, liquids, and other electronics (see eero, page 4, Your beautiful things including fish tanks; see also specification, par. 48).  It is further noted that the quality of a wireless signal can be improved by increasing the size of the antenna (see Harrington, Introduction - as a practical matter, the maximum directive gain of an antenna depends upon its physical size compared to wavelength; see also DeMuro, pages 1-2).  Accordingly, it would have been obvious and routine optimization to one of ordinary skill in the art at the time of filing of the claimed invention to place an antenna above the contents of the crock so the wireless signal is received at and propagates from a position away from liquid in a container and to place the antenna on an external surface in a separate housing to allow for a larger antenna.  The motivation to do so is to improve signal quality.
Claim 11 recites similar subject matter as claim 2 and is rejected for similar reasons.
As noted above in the Claim Objections, claim 12 appears to recite similar the same subject matter as claim 10.  Accordingly, claim 12 is rejected for similar reasons.
Claim 13 recites similar subject matter as claim 8 and is rejected for similar reasons.
Claim 14 recites similar subject matter as claim 9 and is rejected for similar reasons.
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sargent as applied to claim 1 above, and further in view of Hamilton Beach (Hamilton Beach (33967A) Slow Cooker With Temperature Probe, 6 Quart, Programmable, Stainless Steel Slow Cooker Probe Home & Kitchen, 22 April 2012).
In regards to claim 4, Sargent describes the slow cooker defined in Claim 1, further comprising a pair of side handles (Sargent, base handles 230 of Fig. 5; col. 3, lines 6-9).  However, Sargent does not describe wherein each side handle comprises a wire lid clip, each wire lid clip being pivotable between an 16Attorney Docket No. 19.155engaged position in which at least a portion of the lid clip interlocks with a hook feature on the lid to retain the lid in sealing engagement with the container rim and a disengaged position in which the portion of the lid clip is spaced-apart from the hook feature to permit the lid to be removed from the container rim.  
Hamilton Beach describes a slower cooker wherein each side handle comprises a wire lid clip (Hamilton Beach, page 1 image; page 2, About this item – clip-tight gasket lid), each wire lid clip being pivotable between an 16Attorney Docket No. 19.155engaged position in which at least a portion of the lid clip interlocks with a hook feature on the lid to retain the lid in sealing engagement with the container rim and a disengaged position in which the portion of the lid clip is spaced-apart from the hook feature to permit the lid to be removed from the container rim (Hamilton Beach, Id.).  Both Sargent and Hamilton Beach are directed towards slower cookers.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Sargent in view of Hamilton Beach to include a mechanism to seal the lid to the slow cooker.  The motivation to do so is to limit moisture leaving during the cooking process and to improve transportability of the contents of the slow cooker.
In regards to claim 7, Sargent does not describe the slow cooker defined in Claim 6, wherein the lid comprises one or more openings sized to allow insertion of the temperature probe accessory into the interior of the container.  Rather, the temperature sensor of Sargent is a temperature sensor that is connected to the internal electronics of the slow cooker and monitors the temperature a temperature of the crock (Sargent, col. 3, lines 10-22).  However, Hamilton Beach describes a slow cooker with an external temperature probe that is inserted into an opening (Hamilton Beach, page 1).  Both Sargent and Hamilton Beach are directed towards slow cookers with temperature sensors.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Sargent in view of Hamilton Beach to include a lid that allows a user to insert a temperature probe, without removing the lid, so that the temperature of the items being cooked can be measured directly.  The motivation to do so is food safety as a temperature of a crock/container does not necessarily reflect the temperature, and thereby the doneness, of a food item.
Claim(s) 5 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sargent as applied to claim 1 above, and further in view of Romandy (U.S. 8,381,942 B2). Examiner notes that claims 1 and 10 include eero, Harrington, and DeMuro as evidence of well-known characteristics and not as combination for obviousness.
In regards to claim 5, Sargent does not describe the slow cooker defined in Claim 1, wherein the network housing unit is configured to serve as a lid rest.
Romandy describes a lid holder for a cooking vessel (e.g., a slow cooker) that provides a dedicated spot for the lid to rest while a user is performing tasks required during cooking or serving that also allows condensation to drip back into the cooking vessel while the lid is held (Romandy, col. 1, lines 5-36).  Both Sargent and Romandy are directed towards cooking vessels with lids.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  modify Sargent in view of Romandy to include a lid holder.  The motivation to do so is to improve the user experience by providing an easily accessible and dedicated spot to hold a lid, which is typically hot during use, that reduces work surface clutter and mess.
Romandy does not describe using the lid holder to house networking electronics.  However, as provided with respect to claim 1, it is well-known in the art that materials such as ceramics, metals, liquids, and other electronics affect the propagation of nearby wireless signals and that the wireless signals can thereby be improved by moving the antenna away from said materials (see eero, page 4, Your beautiful things including fish tanks; see also specification, par. 48).  The lid holder described in Romandy is located away from the electronics and contents of the cooking vessel. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  further modify Sargent in view of Romandy to wire the antenna to the lid holder in a position away from the other electronics (i.e., the heating element, processor, etc.) and contents of the slow cooker.  The motivation to do so is to improve signal quality.
Claim 15 recites similar subject matter as claim 5 and is rejected for similar reasons.
In regards to claim 16, Sargent describes a slow cooker (Sargent, Abstract), comprising: an outer housing having a base and a side wall extending therefrom (Sargent, base 200 comprising front wall 210, left side wall 214, rear wall 212, right side wall 216, and bottom 205 of Fig. 5; col. 2, lines 62-67), the side wall having an exterior surface and an opposing interior surface (Sargent, Fig. 5), at least portions of the interior surface of the side wall and base defining a cavity within the outer housing (Sargent, Fig. 5), the outer housing having a housing rim defining an opening to the cavity (Sargent, Fig. 5); a heating element disposed within the outer housing proximate to the cavity to heat the cavity (Sargent, col. 2, line 62-63 – base 200 is an enclosure for the heater 400); a container having a generally hollow interior and a container rim defining an opening for accessing the interior thereof (Sargent, crock 250 of Fig. 5; col. 1, lines 31-33; col. 2, lines 62-63), the interior being capable of retaining contents therein (Sargent, col. 1, lines 30-31, the container being sized and shaped to removably fit within the cavity of the outer housing (Sargent, Fig. 5; col. 1, lines 31-33; col. 2, lines 62-67); a lid sized and shaped to at least partially cover the opening of the container when placed on the container (Sargent, Fig. 1; col. 4, lines 36-38); a network housing unit mounted to the exterior surface of the side wall of the outer housing (Sargent, Fig. 1; col. 3, lines 34-37 – controller 300 is located on the exterior surface of the front wall 310 and comprises a wireless transceiver 340); and a network antenna located in the network housing unit (Sargent, Id.), wherein the network antenna is in communication with a processor and memory storing non-transitory computer-readable instructions that, when executed by the processor, cause the processor to perform operations (Sargent, col. 3, lines 34-41; claim 1) comprising: capturing data with one or more sensors within the outer housing (Sargent, col. 3, lines 10-22; claim 1) ; and wirelessly transmitting, via a network, notification messages based on the captured data to a remote device (Sargent, col. 4, lines 3-12).
Sargent does not describe wherein the network housing unit is configured to serve as a lid rest.  However, Romandy describes a lid holder for a cooking vessel (e.g., a slow cooker) that provides a dedicated spot for the lid to rest while a user is performing tasks required during cooking or serving that also allows condensation to drip back into the cooking vessel while the lid is held (Romandy, col. 1, lines 5-36).  Both Sargent and Romandy are directed towards cooking vessels with lids.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  modify Sargent in view of Romandy to include a lid holder.  The motivation to do so is to improve the user experience by providing an easily accessible and dedicated spot to hold a lid, which is typically hot during use, that reduces work surface clutter and mess.
Romandy does not describe using the lid holder to house networking electronics.  However, as provided with respect to claim 1, ceramics, metals, liquids, and other electronics affect the nearby wireless signals and that the quality of wireless signals can be improved by moving antennas propagating and receiving said wireless signals away from ceramics, metals, liquids, and other electronics (see eero, page 4, Your beautiful things including fish tanks; see also specification, par. 48).  The lid holder described in Romandy is located away from the heating element of the cooking vessel (Romandy, col. 3, lines 17-29). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  further modify Sargent in view of Romandy to wire the antenna to the lid holder in a position away from the other electronics (i.e., the heating element, processor, etc.) and contents of the slow cooker.  The motivation to do so is to improve signal quality.
Claim 17 recites similar subject matter as claim 2 and is rejected for similar reasons.
As noted above in the rejection under 35 U.S.C. 112(d), claim 18 appears to recite similar the same subject matter as claim 16.  Accordingly, claim 18 is rejected for similar reasons.
Claim 19 recites similar subject matter as claim 9 and is rejected for similar reasons.
Claim 20 recites similar subject matter as claim 8 and is rejected for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smart Kitchen Cabinet for Aware Home analyzed the effect that placement location of radio-frequency identification (RFID) tags and receiving antenna has on the ability to detect item movement. U.S. 2016/0049074 A1 describes a canal hearing device for wireless remote control of an appliance that has an antenna located on a lateral end which is located away from the body when inserted into the ear canal.  U.S. 2011/0085287 A1 describes a modular badge containing an antenna for wireless communication that can be wired to any desired point on an appliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761

/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763